In the United States District Court
For the Middle District of North Carolina

 

Brian David Hill,
Petitioner/Defendant Criminal Action No. 1:13-CR-435-1

Vv. Civil Action No. 1:17-CV-1036

United States of America,
Respondent/Plaintiff

PETITIONER’S NOTICE OF APPEAL

NOW COMES the Petitioner, by and through Brian David Hill ("Brian D. Hill"),
"Petitioner", or "Hill"), that is acting pro se in this action before this Honorable
Court in the Middle District of North Carolina, and hereby respectfully moves to
file this notice of appeal.

Notice is hereby given that Defendant/Petitioner Brian David Hill in the above
named case hereby appeal to the United States Court of Appeals for the Fourth
Circuit from an order entered in this action on November 17, 2020 (Document
#268).

*See Fed. R. App. P. 3(c) for permissible ways of identifying appellants.

This NOTICE OF APPEAL concerns the abuse of discretion, ignoring the
evidence, and allowing the frauds upon the court by Anand Prakash Ramaswamy
against party: Brian David Hill by the corrupt United States Attorney Office for the
Middle District of North Carolina.

Case 1:13-cr-00435-TDS Document 270 Filed 11/20/20 Page 1 of 6
It is clear that this appeal will go all the way up to the United States Supreme Court
and I will ask the President Donald John Trump for a full pardon. It is clear that no
justice can come from this Court, this Court is partial and not impartial. This court

‘always rules the Government is Always right. The Government is NOT always
right. It is all one-sided like a Casino where the House always wins. This Court
acts similar to a Las Vegas Casino where I will never win no matter what, where I
do not stand a chance no matter what. This Court cannot protect fraud legally and
fraud should not be protected here, this Court cannot constitutionally certify that
fraud is not fraud. This is a clear miscarriage of justice. All courts have inherit and
implied powers to vacate fraudulent begotten judgments. Inherit powers do not get
overwritten by 28 U.S.C. § 2255. The All Writs Act under 28 U.S.C. § 1651 do not
get overwritten by 28 U.S.C. § 2255. Frauds upon the court are not subject to a
statute of limitations. This Court should not be allowed to protect fraud and
certifying fraud as not fraud with branding the fraud as entirely “meritless” just
like the corrupt FBI Office at Stanley Road in Greensboro, NC telling FBI Agent
Jerry Pickford that the perjury of Kristy Burton is meritless. Why is that even

all corrupt. They all use the same exact term, “meritless” to discredit their enemies.

Judge Schroeder ruling that the motions for sanctions being meritless because they
should have been filed under 28 U.S.C. § 2255 when Documents #199, #206,
#217, and #222 were all filed in the 2255 case under Civil Action No. 1:17-CV-
1036. It was filed in the 2255 case and thus what Judge Schroeder had just said
was a lie, thinking that the general public will just read his order and think it is
true. It is not true. I will investigate the lies found in his order and send the findings
to the U.S. Congress for possible impeachment proceedings, hopefully Trump will
just pardon me and end all of this. After the election is certified, I will direct my

Case 1:13-cr-00435-TDS Document 270 Filed 11/20/20 Page 2 of 6
Congressman or Congresswomen to open up investigations and ask for
impeachment proceedings immediately if the Laws and Rules is not being followed
when the Canons of Professional Conduct require such after the election issues are
resolved. This isn’t right. None of this is. None of this makes any sense. I do not
stand any chance of winning no matter what evidence I have. This is a rigged
legal system and that is not constitutional. Normally courts would punish
those who defraud the Court and this Court is not one of them who would
punish fraud by the U.S. Attorney Office. Fraud is acceptable in the Middle
District of North Carolina if it is the Government doing such.

I will expose the lies and errors upon Appeal which is my legal right, and fully
expose the lies in the Appellate Court, and in the Supreme Court. Anybody in
Government or the U.S. Attorney Office who disagrees with each and every
miscarriage of justice and wants to blow the whistle on Anand Prakash

Ramaswamy can go to my friend’s/family run, operated website
JusticeForUSWGO.wordpress.com/pardon. It is time for whistleblowers to come
forth and testify on the possible crimes of Anand Prakash Ramaswamy. This
madness has to stop. The supervised release violations are fraudulent and I do not
recognize them as legal judgments. Officer Robert Jones was clearly misled on me
being medically cleared and then admitted in Transcript (Doc. #215) under oath
that he did not subpoena the Hospital records. Later the Hospital records prove that
no lab tests were even done, blood glucose was never checked, I had tested
positive two times under “Vital Signs” for Tachycardia meaning resting blood
pulse being over the range of 100. See Document #267, #266. The state court was
warmed of this level of fraud. I have never lied to this Court; my only falsehood
was me falsely pleading guilty and I will ask President Trump to pardon me for my
false guilty plea as well. This fraud is as bad as the election fraud that President

Case 1:13-cr-00435-TDS Document 270 Filed 11/20/20 Page 3 of 6
Trump and Attorney Sidney Powell spoken of on television. Fraud, Fraud, and
more Fraud. This Court will clearly do nothing about any fraud, doesn’t matter
what fraud I had proven. Doesn’t matter about Stella Forinash’s affidavit about the
fraud upon the court under Document #213, Page 91 through 137. Doesn’t matter
about Pete Compton a chimney expert that found gas was flowing into my
Apartment which caused me to have neurological problems which caused the
indecent exposure on September 21, 2018. The source of the carbon monoxide was
removed and that behavior stopped. On September 21, 2018, I said the F-word cuss
word to Officer Robert Jones saying and I quote “F**K you” (Quoting Doc. #152,
#153, #154) to Martinsville Police Department because I was clearly not thinking
before I had acted which can be caused by carbon monoxide poisoning and making
Autism symptoms worse including wandering. I never cussed out the police prior
to that date and it was unlike me. The Hospital did not conduct the laboratory
results while Officer Robert Jones thought they had done so. They Sovah Hospital
of Martinsville, Virginia had and former Public Defender Scott Albrecht
knowingly allowed destruction of blood vials which is spoliation of evidence and
would have proven beyond a reasonable doubt that I had carbon monoxide
poisoning by examining the levels in my blood. This Court is clearly unable to
bring any kind of impartial justice to my case. I have no choice but to push for a
full pardon from President Trump. I want to hold Government officials
accountable when they hold my life in their hands. They should not be above the

law. Nobody is above the law.

Respectfully filed with the Court, this the 18th day of November, 2020.

Alt ot bYynon
pe Ron Daron Shey elt

Respectfully submitted,

 

Case 1:13-cr-00435-TDS Document 270 Filed 11/20/20 Page 4 of 6
Brian D. Hill (Pro Se)

310 Forest Street, Apartment 2
Martinsville, Virginia 24112
Phone #: (276) 790-3505

UWSWG.0.

Former U.S.W.G.O. Alternative News reporter

I stand with QANON/Donald-Trump — Drain the Swamp

Brian asks Donald Trump for a full pardon of innocence, asks Qanon for help
Make America Great Again

Defendant/Petitioner also requests with the Court that a copy of this pleading be
served upon the Government as stated in 28 U.S.C. § 1915(d), that “The officers of
the court shall issue and serve all process, and preform all duties in such cases.
Witnesses shall attend as in other cases, and the same remedies shall be available
as are provided for by law in other cases”’. Petitioner requests that copies be served
with the U.S. Attorney office of Greensboro, NC via CM/ECF Notice of Electronic
Filing ("NEF") email, by facsimile if the Government consents, or upon U.S. Mail.
Thank You!

JusticeForUS WGO.wordpress.com/Pardon

CERTIFICATE OF SERVICE

Petitioner hereby certifies that on November 18, 2019, service was made by
mailing the original of the foregoing:

"PETITIONER’S NOTICE OF APPEAL"

by deposit in the United States Post Office, in an envelope (certified mail), Postage
prepaid, on November 18, 2019 addressed to the Clerk of the Court in the U.S.
District Court, for the Middle District of North Carolina, 324 West Market Street,
Greensboro, NC 27401.

Then pursuant to 28 U.S.C. §1915(d), Petitioner requests that the Clerk of the
Court move to electronically file the foregoing using the CMIECF system which
will send notification of such filing to the following parties to be served in this
action:

Case 1:13-cr-00435-TDS Document 270 Filed 11/20/20 Page 5 of 6
 

Anand Prakash Ramaswamy
U.S. Attorney Office

Civil Case # 1:17 -cv-1036

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401
Anand.Ramaswamy(@usdoj.gov

Angela Hewlett Miller

U.S. Attorney Office

Civil Case # 1: 17 -cv-1036

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401

angela.miller(@usdoj.gov

 

JOHN M. ALSUP

U.S. Attorney Office

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401
john.alsup(@usdoj.gov

 

 

 

 

This is pursuant to Petitioner's "In forma Pauperis" ("IFP") status, 28 U.S.C.
§1915(d) that "The officers of the court shall issue and serve all process, and
perform all duties in such cases ... "the Clerk shall serve process via CM/ECF to

serve process with all parties.

 

Date of signing:

November 13

 

 

Respectfully submitted,
‘

a

19 Signed

Brian D. Hill (Pro Se)

310 Forest Street, Apartment |
Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

I stand with QANON/Donald-Trump — Drain
the Swamp

I ask Qanon and Donald John Trump for
Assistance (S.O.S.)

Make America Great Again

 

 

I ask Department of Defense (“DOD”) military Constitutional oath keepers,
alliance, Qanon for help in protecting me from corruption and criminal behavior of
Government. There needs to be an investigation. There needs to be an investigation

into this “dictator” NC Senator Philip Edward Berger as one law professor Gene

Nichols has called him in his own opinion.

Certified Mail tracking no: 7019-2280-0001-82 11-8223

Case 1:13-cr-00435-TDS Document 270 Filed 11/20/20 Page 6 of 6
